Name: Commission Regulation (EEC) No 1953/87 of 3 July 1987 amending Regulation (EEC) No 1678/85 as regards the agricultural conversion rates for the pigmeat sector in the United Kingdom
 Type: Regulation
 Subject Matter: Europe;  animal product
 Date Published: nan

 4. 7. 87No L 185/68 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1953/87 of 3 July 1987 amending Regulation (EEC) No 1678/85 as regards the agricultural conversion rates for the pigmeat sector in the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Article 6a of Regulation (EEC) No 1677/85 lays down that the agricultural conversion rates of a Member State should, in accordance with the procedure provided for in Article 12 of that Regulation , be adjusted so as to avoid the creation of new monetary compensatory amounts ; Whereas the trend in the market rate of the pound sterling would normally lead to an increase in the compensatory amounts applicable to the United Kingdom in the pigmeat sector with effect from 1 July 1987 in the light of the change in the agricultural conversion rate determined by Council Regulation (EEC) No 1678/85 (3), in the version as amended by Regulation (EEC) No 1890/87 (4) ; whereas, in order to avoid this consequence, the agricultural conversion rate should be adjusted so as to avoid the creation of such new monetary compensatory amounts ; Whereas the new agri-monetary arrangements take effect on 1 July 1987 ; whereas the delay in the Council 's decision should not be allowed to get in the way of the management of the market concerned ; whereas , therefore, this measure should have retroactive effect as from 1 July 1987 ; Whereas the measures provided for in this Regulation are in accordance with the oppinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 In Annex XI of Regulation (EEC) No 1678/85, as last amended by Regulation (EEC) No 1890/87, the line relating to pigmeat is hereby replaced by the following : I Agricultural conversion rates Products 1 ECU = ... £ Applicable until 1 ECU = ... £ Applicable for Pigmeat 0,656636 30 June 1987 0,664702 1 July 1987 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities It shall apply with effect from 1 July 1987. (') OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7 . 1987, p. 1 . (3) OJ No L 164, 24 . 6 . 1985, p . 11 ¥) OJ No L 182, 3 . 7 . 1987 . 4. 7 . 87 Official Journal of the European Communities No L 185/69 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1987. For the Commission Frans ANDRIESSEN Vice-President